                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: CONDEMNATION BY THE                 )           Case No. 3:18-cv-57
COMMONWEALTH OF                            )
PENNSYLVANIA, DEPARTMENT OF                )           JUDGE KIM R. GIBSON
TRANSPORTATION, OF RIGHT-OF-               )
WAY FOR STATE ROUTE 0022,                  )
SECTION 034, IN THE TOWNSHIP OF            )
FRANKSTOWN                                 )
                                           )
                                           )


                             MEMORANDUM OPINION

I.     Introduction

       Pending before the Court is the Motion for Reconsideration ("Motion") (ECF No.

23) filed by Condemnee Stewart Merritts, Jr.      Merritts filed a brief in support of his

Motion. (ECF No. 24.) PennDOT did not respond to Merritts's Motion. For the reasons

stated below, the Court will DENY the Motion.

II.    Background

       Merritts owns two parcels of land in Frankstown Township, Pennsylvania, totaling

1.5 acres.   (ECF No. 3 at 3-4.)   In February 2016, the Pennsylvania Department of

Transportation ("PennDOT") informed Merritts that it would need to acquire a small

portion of his land for a highway improvement project. (ECF No. 3-1 at 2.) PennDOT

subsequently offered Merritts $500.00 to purchase a right-of-way to the land, which

included a nearly 3,000 square foot temporary construction easement and a 1,150 square

foot drainage easement. (Id. at 1.) Merritts rejected PennDOTs offer, and made a counter

offer which PennDOT declined. (ECF No. 3 at 3.)
        PennDOT filed a Declaration of Taking in the Court of Common Pleas of Blair

County, Pennsylvania. (Id. at 4.)         Merritts filed Preliminary Objections asserting, inter

alia, that PennDOT did not have the authority to condemn his property, that the taking

was unconstitutional because it benefitted a private enterprise, and that the taking was

excessive. (See ECF No. 3-3 at 3-3 at 3.)

        PennDOT responded by filing a Motion to Dismiss Merritts' s Preliminary

Objections and a Motion for Writ of Possession. (Id.) The Court of Common Pleas held

oral argument. (Id.) The Court of Common Pleas then issued an opinion which denied

and dismissed Merritts's Preliminary Objections, granted PennDOTs Motion to Dismiss

and Motion for Writ of Possession, and awarded PennDOT possession of Merritts's

property. (Id. at 5.)

        Merritts appealed. (Id.) The Commonwealth Court received briefs and heard oral

argument from both parties.       (Id.)    On February 26, 2018, the Commonwealth Court

affirmed the decision of the Blair County Court of Common Pleas. (Id.)

         On March 26, 2018-exactly thirty days after the Commonwealth Court's

decision-Merritts filed a notice of removal. (ECF No. 1.) PennDOT did not challenge the

removal, or even enter an initial appearance in the case.

        On July 13, 2018, Merritts filed a Petition to Stay Construction (ECF No. 5), which

the Court interpreted as a Motion for a Preliminary Injunction. The Court held a status

conference on the Motion for a Preliminary Injunction on July 25, 2018. (ECF No. 12.)

Counsel for both parties agreed that the Court should resolve the jurisdictional issue




                                                -2-
raised in PennDOTs Motion to Dismiss before deciding Merritts's Motion for a

Preliminary Injunction. (See id.)

        PennDOT argued that the Court should dismiss Merritts' s removal action for

several reasons. First, PennDOT contended that Merritts improperly removed his case

long after the 30-day statutory removal period expired. (ECF No. 9 at 6.)               Second,

PennDOT argued that the Rooker-Feldman Doctrine precludes the Court from possessing

subject-matter jurisdiction over Merritts's case.        (Id. at 9.)   Finally, PennDOT further

asserted that the Court should abstain from hearing Merritts's case under Burford. See

generally Burford v. Sun Oil Co., 319 U.S. 315 (1943).

        On August 28, 2018, the Court entered a Memorandum Opinion and Order

granting PennDOTs Motion to Dismiss for Lack of Jurisdiction. (ECF No. 18.) The Court

held that (1) PennDOT waived any objection to the untimeliness of Merritts's removal by

failing to object to removal within 30 days, (2) the Court lacked subject-matter jurisdiction

under the Rooker-Feldman Doctrine, (3) the Court should abstain from hearing the case

under Burford, and (4) Merritts did not establish subject-matter jurisdiction under the

well-pleaded complaint rule. (See id.) Accordingly, the Court remanded the case to state

court. (Id. at 12.)

        Merritts filed the instant Motion (ECF No. 23) and brief in support (ECF No. 24) on

September 27, 2018. Merritts argues that the Court erred in remanding the case to state

court because there is subject-matter jurisdiction based on diversity of citizenship. (Id. at

1.) Merritts specifically argues that: (1) the Court improperly applied the Rooker-Feldman


Doctrine, (2) the Court improperly applied Burford using non-precedential case law, (3)



                                               -3-
Merritts should be held to a less stringent pleading standard because he was a pro se

litigant when this case began, and (4) removal was proper because Plaintiff PennDOT

invoked federal jurisdiction. (See ECF No. 24.) The Court will address each of these

arguments in tum.

III.    Legal Standard on Motions for Reconsideration

       Under Rule 59(e) of the Federal Rules of Civil Procedure, a party may file a motion

to alter or amend a judgment no later than 28 days after the entry of the judgment. FED.

R. Ov. P. 59(e).


        "A motion for reconsideration is a limited vehicle used 'to correct manifest errors

of law or fact or to present newly discovered evidence."' Jackson v. City of Phi/a., 535 F.

App'x 64, 69 (3d Cir. 2013) (quoting Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros,

176 F.3d 669,677 (3d Cir. 1999)). "Accordingly, a judgment may be altered or amended if

the party seeking reconsideration shows at least one of the follmving grounds: (1) an

intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court granted the motion for summary judgment; or (3) the need to

correct a clear error of law or fact or to prevent manifest injustice." U.S. ex rel. Schumann

v. Astrazeneca Phann. L.P., 769 F.3d 837, 848-49 (3d Cir. 2014) (quoting Max's Seafood Cafe,

176 F.3d at 677) (internal quotation marks omitted).

       "Motions for reconsideration are not designed to provide litigants with a 'second

bite at the apple."' Cole's WexjLJrd Hotel, Inc. v. UPMC & Highmark Inc., No. CV 10-1609,

2017 WL 432947, at *2 (W.D. Pa. Feb. 1, 2017) (quoting Bhatnagar v. Surrendra Overseas Ltd.,

52 F.3d 1220, 1231 (3d Cir. 1995)). "A motion for reconsideration is not to be used to



                                             -4-
relitigate, or 'rehash/ issues the court already decided, or to ask a district court to rethink

a decision it, rightly or wrongly, already made." Cole's Wexford Hotel, 2017 WL 432947, at

*2 (citing Williams v. City of Pittsburgh, 32 F. Supp. 2d 236, 238 (W.D. Pa. 1998)). "By

reason of the interest in finality, at least at the district court level, motions for

reconsideration should be sparingly granted." Cole's Wexford Hotel, 2017 WL 432947, at *1.

IV.        Discussion

            A.      The Court Lacks Subject-Matter Jurisdiction Under the Rooker-
                    Feldman Doctrine

           In its Memorandum Opinion entered on August 28, 2018, the Court found that it

lacks subject-matter jurisdiction to hear this case under the Rooker-Feldman Doctrine.

(See ECF No. 18 at 6-8.) Merritts argues that the Court erred in applying Rooker-Feldman.

           The Rooker-Feldman Doctrine stands for "the principle that federal district courts

lack jurisdiction over suits that are essentially appeals from state-court judgments." Great

W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010) (citing

Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462

(1983)).     The doctrine applies in "cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments." Id. at

164 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

           "[A] claim is barred by Rooker-Feldman in two circumstances: first, if the federal

claim was 'actually litigated' in state court prior to the filing of the federal action or,

second, if the federal claim is 'inextricably intertwined with the state adjudication."'




                                               -5-
Walker v. Horn, 385 F.3d 321, 329 (3d Cir. 2004) (quoting Desi's Pizza, Inc. v. City of Wilkes-

Barre, 321 F.3d 411, 419 (3d Cir. 2003)).

        The Third Circuit has broken down the Rooker-Feldman into four elements that

must be met for the doctrine to apply in either of the circumstances mentioned above. For

Rooker-Feldman to apply, the Court must find the following: "(1) the federal plaintiff lost in

state court; (2) the plaintiff complains of injuries caused by [the] state-court judgments; (3)

those judgments were rendered before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state judgments." Schatten v. Weichert

Realtors, Inc., 406 F. App'x 589, 591 (3d Cir. 2010) (citing Great W. Mining & Mineral Co., 615

F.3d at 169).

       The Third Circuit has explained that "the Rooker-Feldman Doctrine is a narrow

doctrine that applies only in limited circumstances." Shibles v. Bank of Am., N.A., No. 17-

2386, 2018 WL 1448670, at *2 (3d Cir. Mar. 23, 2018) (internal quotation marks omitted)

(quoting Great W. Mining & Mineral Co., 615 F.3d at 169). "[W]hen the source of the injury

is the defendant's actions (and not the state court judgments), the federal suit is

independent, even if it asks the federal court to deny a legal conclusion reached by the

state court[.]" Shibles, 2018 WL 1448670, at *2 (quoting Great W. Mining & Mineral Co., 615

F.3d at 167.). Accordingly, for the Court to determine that Rooker-Feldman precludes

Merritts from removing his case to federal court, the Court "must determine that the

injury alleged was 'produced by a state-court judgment and not simply ratified,

acquiesced in, or left unpunished by it."' Shibles, 2018 WL 1448670, at *2 (quoting Great W.

Mining & Mineral Co., 615 F.3d at 167.).



                                             -6-
        In its Memorandum Order entered on August 28, 2018, the Court held that it lacks

subject-matter jurisdiction over Merritts' s claims because the Rooker-Feldman Doctrine

applies. The Court held that all four elements of Rooker-Feldman were satisfied. The first

element of Rooker-Feldman was satisfied because Merritts lost the condemnation

proceeding in state court. Schatten, 406 F. App'x at 591. The second element was satisfied

because Merritts complains that the state court judgment-namely, the decision to grant

PennDOTs Motion for Writ of Possession, which allowed PennDOT to condemn his

property through eminent domain-produced his injury. 1 Id.                The third element was

satisfied because Merritts removed his case to this Court after judgment was rendered

against him in the state tribunals. Id. And the fourth element was satisfied because

Merritts asks this Court to exercise appellate jurisdiction over the Commonwealth Court

by arguing      that the Commonwealth Court's decision violates the Fourteenth

Amendment's due-process clause and requesting that this Court overturn the

Commonwealth Court's decision. (See ECF No. 3 at 11.)

        In his Motion for Reconsideration, Merritts argues that the Rooker-Feldman

Doctrine does not apply here because (1) his federal claims were never "actually litigated"

in the state court, (2) the state court never issued a final judgment, (3) Merritts seeks




1 Merritts argues that "[f]or the Commonwealth Court of Pennsylvania to rule as it did, would
confer the power of eminent domain without the element of sovereign title on the part of
Pennsylvania, without the due process of law and just compensation, which is required as a matter
of both federal and state constitutional law." (ECF No. 3 at 11.) As this passage indicates, Merrits
contends that the state court's judgment condemning his property caused his injury. Accordingly,
Merritts does not allege that the state-court judgment ratified, acquiesced in, or failed to punish a
prior harm caused by PennDOT. See Shibles, 2018 WL 1448670, at *2.


                                                -7-
prospective relief, and (4) "Merritts's land was granted by previous foreign nations."

(ECF No. 24 at 3-7.)

       First, Merritts argues that Rooker-Feldman does not apply because his claims were

never actually litigated in the state court.        For a claim to be "actually litigated" for

purposes of the Rooker-Feldman Doctrine, the claim must have been raised in prior

litigation or be so "inextricably intertwined" with the other claims in the case that it

should have been litigated in the state-court proceeding. ITT Corp. v. Intelnet Int1, 366

F.3d 205, 210-11 (3d Cir. 2004) (citing Ivy Club v. Edwards, 943 F.2d 270,294 (3d Cir. 1991)).

       Here, Merritts seems to argue that his Preliminary Objections to PennDOTs

Motion for Writ of Possession were not actually litigated in the state court. But the record

clearly shows the opposite. The Blair County Court of Common Pleas held oral argument

on PennDOTs Motion for Writ of Possession and Merritts's Preliminary Objections,

ordered the parties to submit briefs on the issue, and then held an evidentiary hearing.

(ECF No. 3 at 4-5.)

       Nonetheless, Merritts argues that his "federal claims were never actually litigated

in state court prior to the filing of the federal action." (ECF No. 24 at 4.) While unclear

from his brief, the Court presumes that Merritts refers to his argument that the

Commonwealth Court's decision violates the Fourteenth Amendment, which is an issue

that he raises for the first time in federal court. However, the Third Circuit does not allow

a party who lost in state court to raise new constitutional issues for the first time in a

federal district court. The Third Circuit held that "a plaintiff cannot ordinarily litigate one

constitutional claim in state court and then raise a related constitutional claim in the



                                              -8-
district court." Walker, 385 F.3d at 329-30 (citing Valenti v. Mitchell, 962 F.2d 288, 296 (3d

Cir. 1992)). "[Plaintiffs] cannot be allowed to escape Rooker-Feldman by raising a new

constitutional theory in federal court. Under principles of claim preclusion, they had a

full and fair opportunity to litigate their ... claim in the state court, and here they merely

seek a second bite at the apple." Id. (citing Valenti, 962 F.2d at 296).     The Court finds that

the Third Circuit's decisions in Walker and Valenti are directly on point here. Accordingly,

Rooker-Feldman prevents the court from exercising subject-matter jurisdiction over

Merritts' s Fourteenth-Amendment claim, even though it was not raised in state court.

        Second, Merritts argues that the state court did not issue a final judgment on his

claims. 2 A final judgment is "[a] Court's final determination of the rights and obligations

of the parties in a case." Judgment, BLACK'S LAW DICTIONARY (10th ed. 2014) (citing FED.

R. CIV. P. 54); see also Waldorf v. Shuta, 142 F.3d 601, 611 (3d Cir. 1998) (quoting Sears,

Roebuck & Co. v. Mackey, 351 U.S. 427, 436 (1956) ("A final judgment is 'an ultimate

disposition of an individual claim entered in the course of a multiple claims action."')).

        Here, the state court did render a final judgment-the Court of Common Pleas of

Blair County granted PennDOTs Motion for Writ of Possession on February 8, 2018. This

constituted a final judgment because it entirely resolved the eminent-domain issue and

permitted PennDOT to condemn parts of Merritts's property.                   (See ECF No. 3-3.)

2Merritts cites a Pennsylvania statute, 42 PA. CONS. STAT. § 9545(6)(3), and case, Commonwealth v.
Miller, 102 A.3d 988, 933 (Pa. 2014), for the proposition that the Rooker-Feldman Doctrine only
applies to final decisions of the highest state court, which in this case would be the Supreme Court
of Pennsylvania. (ECF No. 24 at 4.) However, as his brief discloses, this argument is obviously
meritless. In the same section of his brief, Merritts admits that "the Rooker-Felman Doctrine has
been applied to final decisions of lower state courts." (Id.) See, e.g., N. V. Siravo v. Countrywide
Home Loan, 349 Fed. App'x 766, 767-68 (3d Cir. 2009) (applying Rooker-Feldman to a federal court
case brought by a plaintiff who lost in the Court of Common Pleas).


                                                -9-
Moreover, Pennsylvania law clearly establishes that a decision on a writ of possession is a

final judgment. See PA. R. Ov. P. 3160 ("A judgment for possession shall be enforced by a

writ of possession."); see also 22 STANDARD PENNSYLVANIA PRACTICE 2d § 120:122 (West-

Thompson Reuters 2018) (citing Johnson v. Martofel, 797 A.2d 945 (Pa. Super. 2002)) ("A

writ of possession is simply the legal means for executing on a judgment of possession.").

        Third, Merritts argues that the Rooker-Feldman Doctrine does not apply because his

Complaint seeks only prospective relief-an injunction and declaratory relief. 3 (ECF No.

24 at 5.) This argument is unconvincing, however, because Rooker-Feldman applies when a

party who lost in state court asks a federal court to undo the state-court ruling, regardless

of the type of relief sought in federal court. See Exxon Mobil Corp., 544 U.S. at 293. Rooker-

Feldman does not apply if "the federal plaintiff presents some independent claim, albeit

one that denies a legal conclusion that a state court has reached in a case to which he was

a party."    Great W. Mining & Mineral Co., 615 F.3d at 166 (citing Exxon Mobil Corp., 544

U.S. at 292-93). Here, Merritts' s claim does not present an independent legal claim or ask


3 In support of this argument, Merritts cites a Tenth Circuit decision and recent Third Circuit
decision. Neither of these cases are on point here. In the portion of Mo's Express, LLC v. Sopkin that
Merritts cites to, the Tenth Circuit held that Rooker-Feldman did not apply to the federal-court
plaintiff's (state court loser's) equitable claims because those claims "requested only prospective
injunctive and declaratory relief that would prevent the PUC from exercising jurisdiction over
them in the future." 441 F.3d 1229, 1238 (10th Cir. 2006). Rooker-Feldman did not apply to these
claims because "[t]he Plaintiffs ... have not requested money damages that would compensate
them for those penalties [that were the subject of the prior state-court ruling]. Nor have they
requested retrospective relief that would invalidate any past action of the PUC." Id. This case is
easily distinguishable because here, Merritts does not seek equitable relief to shield him from
future action by PennDOT. Rather, Merritts seeks an injunction and declaratory relief that would
undo the state-court decision on the original condemnation issue. Merritts also cites to the "pivotal
case" In re Philadelphia Enter. & Dev. Partners. without further explanation. 879 F.3d 492, 500 (3d
Cir. 2018). That case is wholly inapplicable here, however, because it dealt with a federal claim in
bankruptcy court that would not have caused the federal court to void a state-court order. Id. at
503-04. But here, Merritts seeks relief that would entirely undo the state-court decision.


                                                -10-
the Court to reach an independent legal conclusion. Rather, his due-process claim is

inextricably intertwined with the issues addressed by the Court of Common Pleas and the

Commonwealth Court. In essence, Merritts asks this Court to review the Commonwealth

Court's judgment and undo it by declaring PennDOT s condemnation of his property to

be unconstitutional.    The type of relief sought does not affect these conclusions.

Therefore, Merritts's federal claim is barred by Rooker-Feldman even though he only seeks

equitable remedies.

       Fourth, Merritts argues that "the Rooker-Feldman Doctrine would not apply in this

case as the title to Mr. Merritts's land was granted by previous foreign nations." (ECF No.

24 at 6.)   Merritts argues his land was originally conveyed by Pennsylvania's then-

Governor Robert Morris in 1755, which prevents the government from condemning it

through eminent domain. (Id.; ECF No. 3 at 8-10.) The Commonwealth Court rejected

this argument in its thorough opinion, which recited the state and federal law bases for

eminent domain and rejected Merritts's argument. (ECF No. 3-3 at 10-14.) The Court

agrees with the reasoning in the Commonwealth Court's opinion and can find no other

basis for the proposition that the Rooker-Feldman Doctrine does not apply to property

disputes involving the "land of a superseded government." Under that rationale, all

property disputes would be exempted from Rooker-Feldman so long as the land in question

could be traced back to its pre-United States roots, which would be an absurd result.

Therefore, the Court agrees with the Commonwealth Court's reasoning and rejects

Merritts' s argument.




                                           -11-
       In sum, the Court finds Merritts's arguments on Rooker-Feldman to be

unpersuasive. Thus, the Court finds that its prior ruling was not manifestly unjust and

will affirm its holding that the Rooker-Feldman Doctrine applies and precludes this Court

from exercising subject-matter jurisdiction. Accordingly, Merritts' s Motion is DENIED

with respect to the Court's prior decision on Rooker-Feldman.

         B.      Merritts Does Not Successfully Argue that the Court Improperly
                 Abstained Under Burford

       In its Memorandum Order and Opinion (ECF No. 18 at 9), the Court found that it

should abstain from hearing Merritts' s case under the Burford abstention doctrine. See

Burford, 319 U.S. at 320-25. Under Burford, "a district court may decline to exercise or

postpone jurisdiction, even diversity jurisdiction, 'where a difficult question of state law is

presented which involves important state policies or administrative concerns."' Rucci v.

Cranberry Twp., 130 F. App'x 572, 577 (3d Cir. 2005) (quoting Heritage Farms, Inc. v. Solebury

Twp., 671 F.2d 743, 746 (3d Cir. 1982)).

       Merritts argues that the Court erred by abstaining under Burford because it relied

on non-precedential case law in reaching its decision. (ECF No. 24 at 8-9.) However,

Merritts does not identify which cases in the Court's Memorandum Opinion were non-

precedential. (Id. at 9.) Nor does Merritts point out which precedential cases the Court

should have relied upon instead. (Id.) Regardless, this argument is unpersuasive because

the Court relied on five opinions of the Supreme Court of the United States, six published




                                             -12-
opinions of the Third Circuit Court of Appeals, and two district-court opinions in its

Memorandum Opinion. (See ECF No. 18 at 8-11.) 4

        Additionally, Merritts makes two unrelated arguments regarding Burford

abstention. First, Merritts asserts that Burford was overturned by Quackenbush v. Allstate

Ins. Co. without additional support.           517 U.S. 706 (1996).        While Quackenbush did

distinguish Burford, it did not overturn it. See Lewis Yelin, Burford Abstention in Actions for

Damages, 99 COLUM. L. REV. 1871, 1874-76 (1999) (explaining that Quackenbush held that

federal courts can only remand and dismiss cases under Burford whenever a party seeks

equitable relief, thereby clarifying procedural details of Burford abstention).

        Second, Merritts similarly argues that Burford is inapplicable to cases where the

federal-court plaintiff seeks only legal relief, instead of equitable relief. (ECF No. 24 at 9.)

This argument, however, is inconsequential since Merritts only seeks equitable relief, as

he points out elsewhere in his brief.

        Accordingly, Merritts' s Motion is DENIED with respect to the Court's prior

decision on Burford abstention.

          C.       Merritts Did Not Establish Subject-Matter Jurisdiction Under the Well-
                   Pleaded Complaint Rule, Even as a Pro Se Litigant

        Merritts argues that the Court has an obligation to construe Merritts's pleadings

liberally, including his Notice of Removal to this Court (ECF No. 1), because Merritts was

4The Court cited the following Third Circuit opinions (see ECF No. 18 at 8-11), all of which are
precedential: Hamilton v. Bromley, 862 F.3d 329,331 (3d Cir. 2017); Ky. W.V. Gas Co. v. Pa. Publ. Util.
Comm'n, 791 F.2d 1111, 1114 (3d Cir. 1986); Hi Tech Trans, LLC v. N.f., 382 F.3d 295, 303 (3d Cir.
2004); Baykeeper v. NL Indus., Inc., 660 F.3d 686 (3d Cir. 2011); and Heritage Farms, Inc. v. Solebury
Twp., 671 F.2d 743 (3d Cir. 1982). The Court only cited one Third Circuit opinion that was non-
precedential, Rucci v. Cranberry Twp., 130 F. App'x 572 (3d Cir. 2005), and Court's conclusion did
not depend on its analysis of Rucci.


                                                 -13-
a prose litigant when he removed this case to federal court. (ECF No. 24 at 9.) The Court

notes that pro se pleadings are generally construed liberally. See, e.g., Erickson v. Pardus,

551 U.S. 89, 94 (2007).

        However, the Court cannot construe jurisdictional rules liberally in favor of pro se

litigants. Jurisdiction is a prerequisite to a federal court hearing any case. The Supreme

Court of the United States has held that "[w]ithout jurisdiction the court cannot proceed

at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist,

the only function remaining to the court is that of announcing the fact and dismissing the

cause." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998) (quoting Ex Parte

Mccardle, 74 U.S. 506, 514 (1868)). Here, based on the Court's conclusions on the Rooker-

Feldman and Burford issues, the Court does not have subject-matter jurisdiction. That

conclusion is unaffected by the fact that Merritts was not represented by counsel when he

removed his case to this Court.

       In this section of his brief, Merritts adds that he was deprived of due process of

law because the state court was unable to fairly adjudicate the eminent-domain issue.

This argument is also unpersuasive.       It is well-established that eminent domain is a

"distinctly state-law matter." Rucci, 130 F. App'x at 577 (citing La. Power & Light Co. v.

City of Thibodaux, 360 U.S. 25, 28-29 (1959)). "[S]ignificant state policies and administrative

concerns underl[ie] a state's eminent domain proceedings." Coles v. City of Phila., 145 F.

Supp. 2d 646, 652 (E.D. Pa. 2001). "Burford abstention is usually applied to ... state

eminent domain procedures." Rucci, 130 F. App's at 578 (quoting Grode v. Mut. Fire,

Marine & Inland Ins. Co., 8 F.3d 953, 956 (3d Cir. 1993)). Therefore, Merritts was not



                                             -14-
deprived of due process solely because a state court decided the eminent-domain issues in

his case. 5

         In sum, the Court finds that Merritts does not plausibly state a ground for

reconsideration based on his pleadings, Burford, and his due-process arguments.

Accordingly, the Motion is DENIED in these respects.

              D.   Merritts Did Not Have a Proper Basis for Removal, and Even if He Did,
                   the Court Still Must Remand Because It Lacks Subject-Matter
                   Jurisdiction Under Rooker-Feldman and Burford

         Finally, Merritts argues that "removal was proper and timely which means that

this court has jurisdiction." (ECF No. 24 at 14.)

         Removal is proper on the basis of federal question jurisdiction "only when the face

of a properly pleaded complaint asserts a federal question." Deutsche Bank Nat1 Tr. Co. v.

Harding, 655 F. App'x 113, 114 (3d Cir. 2016) (citing Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987)). "It is not enough that a federal question is or may be raised as a defense.

'[T]he controversy must be disclosed upon the face of the complaint, unaided by the

answer or by the petition for removal.'" Palmer v. Univ. of Med. & Dentistry of N.J., 605 F.

Supp. 2d 624,630 (D.N.J. 2009) (quoting U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383,389

(3d Cir. 2002)).

        Here, Merritts firstly argues that he was not put on notice that the case was

removable until PennDOT filed its brief in the Commonwealth Court. (ECF No. 24 at 14.)


5 Merritts also seems to argue that he did not have an adequate opportunity to be heard in the
lower court. (ECF No. 24 at 12.) But there is no factual foundation for this argument. As
previously discussed, the Blair County Court of Common Pleas held oral argument, an evidentiary
hearing, and accepted briefs on this issue. (See ECF No. 3 at 3.) Moreover, the Commonwealth
Court also held oral argument. (Id. at 5.)


                                              -15-
But Merritts does not identify what aspect of PennDOT s brief to the Commonwealth

Court made this case removable.          The only federal question-whether the eminent-

domain proceedings violated the Fourteenth Amendment-appears only in Merritts's

defense to PennDOT s condemnation suit, and not on the face of PennDOT s Complaint.

(ECF No. 3 at 2.) And PennDOTs brief to the Commonwealth Court does not appear to

raise a distinctly federal issue.       Rather, it appears that Merritts raised the federal

constitutional issue in the Commonwealth Court by arguing that PennDOT did not have

the legal authority to condemn his property. 6        (ECF No. 3-3 at 15-18.) Accordingly,

Merritts failed to sustain his burden to establish that the Court possesses subject-matter

jurisdiction over his removal action.

          Second,   Merritts   argues   that   "removal   was   proper   because   PennDOT

acknowledged that the taking of the [Merritts' s] property was in connection with federal

funds, law, policy, and regulations, with 80% of the funding for this highway road project

federal funds [sic] being provided by the Federal Highway Administration." (ECF No. 24

at 18.)    But the involvement of federal funds in the highway condemnation is not

addressed in PennDOTs Declaration of Taking (see ECF No. 3-2), and therefore does not

resolve the well-pleaded complaint issue Merritts faces. See Merrell Dow ?harms., Inc. v.

Thompson, 478 U.S. 804, 809 n.6 (1986) (holding that a defendant may not establish

jurisdiction based on a theory not advanced by the plaintiff in his complaint). Moreover,

the involvement of federal funds in a case, by itself, is insufficient to establish federal

6 The Court bases this statement on the Commonwealth Court's opinion, which states that "[o]n
appeal, Condemnee [Merritts] argues that ... the Commonwealth lacks the legal authority to
exercise eminent domain to condemn Condemnee's property." (See ECF No. 3-3 at 2.) However,
the parties' briefs to the Commonwealth Court are not part of the record in this Court.


                                               -16-
question jurisdiction.   See Virgin Islands Housing Auth. v. Coastal Gen. Constr. Servs. Corp.,

27 F.3d 911, 917 (3d Cir. 1994) ("Even if Coastal's complaint contained assertions

respecting the use of federal funds in the construction project and the adoption of

contractual forms authorized by HUD, federal question jurisdiction still would not be

established.").

       But even if removal here was proper, the Court would still refuse to hear the case

because Rooker-Feldman and Burford apply. Rooker-Feldman bars federal-court jurisdiction

whenever a state court has already heard an issue, regardless of whether the case could

have been properly removed in the first place. See Great W. Mining & Mineral Co., 615 F.3d

at 159-63.    And Burford allows district courts to decline to hear a case even where

jurisdiction would otherwise be proper. See, e.g., Rucci, 130 F. App'x at 577.

       Accordingly, the Court again finds that Merrits' s removal to this Court was

improper. The Court further concludes that even if removal was proper, it would still not

hear the case because of Rooker-Felman and Burford. Therefore, the fourth argument in

Merritts's Motion is unconvincing, and his Motion is DENIED in that respect.

         E.       Conclusion

       For the reasons stated above, the Court reaffirms that it lacks subject-matter

jurisdiction over this case. Accordingly, Merritts's Motion for Reconsideration (ECF No.

24) is DENIED.

       An appropriate order follows.




                                             -17-
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: CONDEMNATION BY THE              )          Case No. 3:18-cv-57
COMMONWEALTH OF                         )
PENNSYLVANIA, DEPARTMENT OF             )
TRANSPORTATION, OF RIGHT-OF-            )
WAY FOR STATE ROUTE 0022,               )
SECTION 034, IN THE TOWNSHIP OF         )
FRANKSTOWN                              )
                                        )
                                        )          JUDGE KIM R. GIBSON


                            ~       ORDER

      AND NOW, this   2-9   day of October, 2018, upon consideration of the Motion to

for Reconsideration (ECF No. 24), and in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that the Motion is DENIED.




                                            BY THE COURT:

                                                                                  \




                                            KIM R. GIBSON
                                            UNITED ST A TES DISTRICT JUDGE
